Citation Nr: 0931357	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1970.  The appellant seeks surviving spouse 
benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran was not service-connected for any disabilities at 
the time of his death.  The record reflects that the cause of 
the Veteran's death was cardiorespiratory arrest due to liver 
failure due to metastatic transitional cell carcinoma of the 
kidney.  However, it remains unclear whether the renal 
carcinoma was related to his period of active service.   

The appellant alleges that the Veteran's renal carcinoma was 
related to his exposure to Agent Orange during active 
service.  She further contends that the Veteran's lung 
carcinoma was related to his exposure to herbicides and also 
contributed to his death.  The Veteran's period of active 
service from November 1966 to November 1970 included service 
in Vietnam, and thus he is afforded the presumption of 
exposure to herbicide agents during service.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2008). 

Private medical records dated from August 2004 to February 
2005 show that prior to his death, the Veteran was treated 
for transitional cell carcinoma of the kidney with metastasis 
to the lungs and liver.  A July 2005 letter from the 
Veteran's private treating physician stated that kidney 
carcinoma and lung carcinoma contributed to the Veteran's 
death.  There is currently no competent medical opinion in 
the Veteran's file as to whether his renal cell carcinoma was 
related to his period of active service or whether his lung 
carcinoma contributed to his death in March 2005.  In order 
to make an accurate assessment of the appellant's entitlement 
to service connection for the cause of the Veteran's death, 
it is necessary to obtain a medical opinion discussing the 
relationship between the Veteran's renal cell carcinoma and 
service as well as the Veteran's lung carcinoma and his cause 
of death based upon a thorough review of the record.  The 
Board therefore finds that an opinion addressing the etiology 
of this disorder is necessary in order to fairly decide the 
merits of the appellant's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examiner to review 
the Veteran's file and determine 
whether there was any relationship 
between the Veteran's renal cell 
carcinoma and his period of service.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the Veteran's renal cell 
carcinoma was etiologically related to 
or aggravated by his period of active 
service, including as a result of 
exposure to herbicide agents while 
stationed in Vietnam.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that the Veteran's lung carcinoma was 
etiologically related to herbicide 
agents, and whether the lung carcinoma 
contributed to his cause of death.  If 
necessary, the examiner should attempt 
to reconcile the opinion with the other 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


